[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Carrie Jo Yowell, appeals from the decisions of the defendant, Department of Social Services, to reduce her food stamp benefits and disenroll her from the Connecticut Access managed care program. On June 3, 1997, a hearing officer upheld the actions of the defendant after a hearing conducted on April 29, 1997. Basically, the plaintiff complains that the defendant CT Page 12308 corrected earlier mistakes and removed a level of benefits to which the plaintiff was not entitled in the first place.
This court, having examined the entire record, finds that the defendant Department of Social Services's actions were legal, proper and in compliance with applicable statutory and regulatory provisions. Cabasquini v. Commissioner of Social Services,38 Conn. App. 522, 526, cert. denied, 235 Conn. 906 (1995); Samperiv. Inland Wetlands Agency, 226 Conn. 579, 587 (1993).
Accordingly, the appeal is dismissed.
Michael Hartmere, J.